DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 02/14/2022.
Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3, second line recites “a second a second power level”, which appears a typography error of -- a second power level --.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-11, 13-16, 18, 19 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Adragna (US 10,171,003).
Regarding claim 1, Adragna discloses (see figures 1-7) a method (figure 1) of operating a switching power converter (figure 1, part 100), the method (figure 1) comprising: operating (figure 1, part through 102 and 104) the switching power converter (figure 1, part 100) such that a charge control switch (figure 1, part 138) has a conduction time in each switching cycle (figures 1 and 4, part conduction time of HVG in each switching cycle Tsw); making adjustments (figure 3, part through 184) to the conduction time (figures 1 and 4, part conduction time of HVG in each switching cycle Tsw), the adjustments (figure 3, part through 184) dominated by voltage-mode control (figure 3, part voltage-mode control when the contribution of output error voltage [from 168] increase the ramp generated at Ci; contribution of Gfb·Ic at Ic/d = Gfb·Ic + Gm·Visen) (column 5; lines 16-20; The current (IC) may be representative of either the output voltage or the output current (i.e., whichever output parameter is to be controlled)) and having a current-mode control contribution (figure 3, part when current-mode control contribution based on signal indicative of primary current [from 192] decrease; contribution of Gm·Visen at Ic/d = Gfb·Ic + Gm·Visen) when the switching power converter (figure 1, part 100) is in a first operational state (figure 1, part 100 at first operation state when voltage-mode control dominate and the contribution of output error voltage [from 168] increase the ramp generated at C)(columns 4 and 5; lines 52-67 and 1-3; the controller 102 generates the switching signal (Q) based on various feedback signals. The control techniques described herein rely on one or more of the plurality of feedback signals for controlling the converter 100. The controller 102 receives the current (IC) representative of the output voltage (VOUT) of the converter 100. The controller 102 is also coupled to a primary side current sensing stage 144. The primary side current sensing stage 144 may include a sense resistance coupled to the primary side reference voltage node 132. The controller receives a voltage (referred to as Vs and VISEN) representative of the primary side current or the current of the resonant tank 101, for example at an input pin of the controller 102. The voltage (Vs or VISEN) representative of the primary side current or the current of the resonant tank 101 may be available externally to the controller 102. The controller 102 controls operation of the converter 100 based on the current representative of the output voltage and the voltage representative of the primary side current), and the adjustments (figure 3, part through 184) dominated by the current-mode control (figure 3, part current-mode control when contribution based on signal indicative of primary current [from 192] increase; contribution of Gm·Visen at Ic/d = Gfb·Ic + Gm·Visen) and having the voltage-mode control contribution (figure 3, part voltage-mode control contribution based on output error voltage [from 168] decrease the ramp generated at Ci; contribution of Gfb·Ic at Ic/d = Gfb·Ic + Gm·Visen) when the switching power converter  (figure 1, part 100) is in a second operational state (figure 1, part 100 at second operation state when current-mode control dominate and the contribution based on signal indicative of primary current [from 192] increase) distinct from the first operational state (figure 1, part 100 at first operation state when voltage-mode control dominate and the contribution of output error voltage [from 168] increase the ramp generated at C) (columns 8-11).
Regarding claim 4, Adragna discloses everything claimed as applied above (see claim 1). Further, Adragna discloses (see figures 1-7) making adjustments (figure 3, part through 184) to the conduction time (figures 1 and 4, part conduction time of HVG in each switching cycle Tsw) further comprises: creating a ramp signal with a slope (figure 3, part ramp signal with a slope generated by contribution of Ic [representative of output voltage Vout] at capacitor CI), the slope proportional (figure 3, part ramp signal with a slope generated by contribution of Ic [representative of output voltage Vout] at capacitor CI; through current mirror 172-176) to an output voltage error (figure 3, part voltage error signal output from amplifier 168), and wherein increasing slope increases contribution of the voltage-mode control (figure 3, part voltage-mode control when the contribution of output error voltage [from 168] increase the ramp generated at Ci; contribution of Gfb·Ic at Ic/d = Gfb·Ic + Gm·Visen); creating a hybrid signal (figure 3, part Vci) by combining the ramp signal (figure 3, part ramp signal with a slope generated by contribution of Ic [representative of output voltage Vout] at capacitor CI) and a signal indicative of primary current (figures 1 and 3, part Visen), and wherein decreasing amplitude of the signal indicative of primary current  (figures 1 and 3, part Visen) decreases contribution of the current-mode control (figure 3, part when current-mode control contribution based on signal indicative of primary current [from 192] decrease; contribution of Gm·Visen at Ic/d = Gfb·Ic + Gm·Visen); and setting (figure 3, part through 184) the conduction time in each switching cycle (figures 1 and 4, part conduction time of HVG in each switching cycle Tsw) based on the hybrid signal (figure 3, part Vci).
Regarding claim 5, Adragna discloses everything claimed as applied above (see claim 1). Further, Adragna discloses (see figures 1-7) making adjustments (figure 3, part through 184) to the conduction time (figures 1 and 4, part conduction time of HVG in each switching cycle Tsw) further comprises: creating a ramp signal with a slope (figure 3, part ramp signal with a slope generated by contribution of Ic [representative of output voltage Vout] at capacitor CI), the slope proportional (figure 3, part ramp signal with a slope generated by contribution of Ic [representative of output voltage Vout] at capacitor CI; through current mirror 172-176) to an output voltage error (figure 3, part voltage error signal output from amplifier 168), and wherein decreasing slope decreases contribution of the voltage-mode control (figure 3, part voltage-mode control contribution based on output error voltage [from 168] decrease the ramp generated at Ci; contribution of Gfb·Ic at Ic/d = Gfb·Ic + Gm·Visen); creating a hybrid signal (figure 3, part Vci) by combining the ramp signal (figure 3, part ramp signal with a slope generated by contribution of Ic [representative of output voltage Vout] at capacitor CI) and a signal indicative of primary current (figures 1 and 3, part Visen), and wherein increasing amplitude of the signal indicative of primary current  (figures 1 and 3, part Visen) increases contribution of the current-mode control (figure 3, part current-mode control when contribution based on signal indicative of primary current [from 192] increase; contribution of Gm·Visen at Ic/d = Gfb·Ic + Gm·Visen); and setting (figure 3, part through 184) the conduction time in each switching cycle (figures 1 and 4, part conduction time of HVG in each switching cycle Tsw) based on the hybrid signal (figure 3, part Vci).
Regarding claim 6, Adragna discloses everything claimed as applied above (see claim 1). Further, Adragna discloses (see figures 1-7) making adjustments (figure 3, part through 184) to the conduction time (figures 1 and 4, part conduction time of HVG in each switching cycle Tsw) further comprises: creating a ramp signal with a slope (figure 3, part ramp signal with a slope generated by contribution of Ic [representative of output voltage Vout] at capacitor CI), the slope proportional (figure 3, part ramp signal with a slope generated by contribution of Ic [representative of output voltage Vout] at capacitor CI; through current mirror 172-176) to an output voltage error (figure 3, part voltage error signal output from amplifier 168); creating a hybrid signal (figure 3, part Vci) by combining the ramp signal (figure 3, part ramp signal with a slope generated by contribution of Ic [representative of output voltage Vout] at capacitor CI) and a signal indicative of primary current (figures 1 and 3, part Visen); and setting (figure 3, part through 184) the conduction time in each switching cycle (figures 1 and 4, part conduction time of HVG in each switching cycle Tsw) based on the hybrid signal (figure 3, part Vci).
Regarding claim 7, Adragna discloses everything claimed as applied above (see claim 6). Further, Adragna discloses (see figures 1-7) setting (figure 3, part through 184) the conduction time in each switching cycle (figures 1 and 4, part conduction time of HVG in each switching cycle Tsw) further comprises ending (figure 3, part through assert R[Reset] input of the latch 184) a conduction mode of the charge control switch (figure 3, part 138) when (figure 3, part 188) a magnitude of the hybrid signal (figures 3 and 4, part Vci) crosses a predetermined threshold (figures 3 and 4, part Vpk).
Regarding claim 8, Adragna discloses everything claimed as applied above (see claim 7). Further, Adragna discloses (see figures 1-7) ending the conduction mode (figure 3, part through assert R[Reset] input of the latch 184) further comprises ending the conduction mode (figure 3, part through assert R[Reset] input of the latch 184) of a high-side switch (figure 3, part 138) (figure 4, part when HVG is asserted), the ending of the conduction mode defines an on time (figure 3, part through assert R[Reset] input of the latch 184) (figure 4, part when HVG is asserted); and the method further comprises, after ending the conduction mode (figure 4, part after HVG is asserted) of the high- side switch (figure 3, part 138), making a low-side switch (figure 3, part 140) conductive for the on time (figure 4, part LVG is asserted).
Regarding claim 9, Adragna discloses everything claimed as applied above (see claim 1). Further, Adragna discloses (see figures 1-7) operating the switching power converter (figure 1, part 100) further comprises operating an inductor-inductor-capacitor (LLC) resonant converter (figure 1, part 100; LLC generated by Cr/Ls/Lp) (column 3; lines 41-50).
Regarding claim 10, Adragna discloses (see figures 1-7) a primary-side controller (figure 1, part primary-side controller generated by 102 and 104) for a switching power converter (figure 1, part 100) comprising: a first gate terminal (figure 1, part HVG terminal), a current sense terminal  (figure 1, part Vs/Visen terminal), and a voltage feedback terminal  (figure 1, part voltage feedback terminal from 108)(column 5; lines 16-20; The current (IC) may be representative of either the output voltage or the output current (i.e., whichever output parameter is to be controlled)); a cycle control logic (figure 3, part cycle control logic generated by 184) defining a first gate output (figures 1 and 3, part Q) and a trigger input (figure 3, part trigger input from 188), the first gate output (figures 1 and 3, part Q) coupled to the first gate terminal (figure 1, part HVG terminal; through 104), the cycle control logic (figure 3, part cycle control logic generated by 184) configured to de-assert the first gate output (figures 1, 3 and 4, part Q de-asserted when Vci crosses Vpk) based on assertion of the trigger input (figure 3, part trigger input from 188) (column 11; lines 4-9; When the voltage of the integrating capacitance 404 reaches the peak reference voltage (Vpk), the controller 102b deasserts the switching signal 406 and retains the switching signal 406 in the deasserted state); an on-time control logic (figure 3, part on-time control logic generated by 168-182, 188, 192 and 194) coupled to the trigger input (figure 3, part trigger input from 188), the current sense terminal (figure 1, part Vs/Visen terminal), and the voltage feedback terminal (figure 1, part voltage feedback terminal from 108), the on-time control logic (figure 3, part on-time control logic generated by 168-182, 188, 192 and 194) configured to: create a voltage error signal (figure 3, part voltage error signal output from amplifier 168) based on a signal indicative of output voltage sensed (figures 1 and 3, part Ic) on the voltage feedback terminal (figure 1, part voltage feedback terminal from 108) (column 5; lines 16-20; The current (IC) may be representative of either the output voltage or the output current (i.e., whichever output parameter is to be controlled)); create a ramp signal with a slope (figure 3, part ramp signal with a slope generated by contribution of Ic [representative of output voltage Vout] at capacitor CI), the slope proportional (figure 3, part ramp signal with a slope generated by contribution of Ic [representative of output voltage Vout] at capacitor CI; through current mirror 172-176) to the voltage error signal (figure 3, part voltage error signal output from amplifier 168); create a hybrid signal (figure 3, part Vci) by combining (figure 3, part Ic/d = Gfb·Ic + Gm·Visen) the ramp signal (figure 1, part ramp signal with a slope generated by contribution of Ic [representative of output voltage Vout] at capacitor CI) and a signal indicative of current (figures 1 and 3, part Visen) in a primary winding (figures 1 and 3, part 118) sensed (figure 1, part through 144) on the current sense terminal (figure 1, part Vs/Visen terminal) (column 9; lines 22-11-56; the charge/discharge current of the integrating capacitance 194 is the sum of the output current of the operational transconductance amplifier 192 and the sourcing current of the third current sourcing transistor 176 or the sinking current of the second current sinking transistor 182); and assert the trigger input of the cycle control logic (figure 3, part assert R[reset] with the trigger input from 188) when a magnitude of the hybrid signal (figures 3 and 4, part Vci)  crosses a predetermined threshold (figures 3 and 4, part Vpk)(columns 8-11).
Regarding claim 11, Adragna discloses everything claimed as applied above (see claim 10). Further, Adragna discloses (see figures 1-7) the cycle control logic (figure 3, part cycle control logic generated by 184) further comprises: a start control circuit (figure 3, part start control circuit generated by 186) defining a start output (figure 3, part output of 186), wherein the start control circuit (figure 3, part start control circuit generated by 186) asserts the start output (figure 2, part output of 186 assert S[Set]) a switching frequency (figure 4, part switching frequency when Q is asserted); and a latch (figure 3, part 184) defining a start input (figure 3, part 184; S[Set] input), a stop input (figure 3, part 184; R[Reset] input), and a latch output (figure 3, part 184; Q output), the start input (figure 3, part 184; S[Set] input) coupled to the start output (figure 3, part output of 186), and the stop input (figure 3, part 184; R[Reset] input) coupled to the trigger input (figure 3, part trigger input from 188), wherein the latch  (figure 3, part 184) asserts the latch output (figures 3 and 4, part 184; assert Q output) based on assertion of the start input (figure 3, part 184; S[Set] input), and the latch de-asserts the latch output(figures 3 and 4, part 184; de-assert Q output) based on assertion of the stop input (figure 3, part 184; R[Reset] input).
Regarding claim 13, Adragna discloses everything claimed as applied above (see claim 11). Further, Adragna discloses (see figures 1-7) the start control circuit (figure 3, part start control circuit generated by 186) configured to assert the start output (figure 3, part output of 186) at the switching frequency that is variable  (figure 3, part through 186) and based on an asserted time of the latch output (figures 3 and 4, part variable switching frequency when Q is asserted based on Q assertion through 178).
Regarding claim 14, Adragna discloses everything claimed as applied above (see claim 10). Further, Adragna discloses (see figures 1-7) a second gate terminal (figure 1, part LVG terminal); the cycle control logic (figure 3, part cycle control logic generated by 184) defining a second gate output (figure 3, part Q output) coupled to the second gate terminal  (figure 1, part LVG terminal; through 104); wherein the cycle control logic (figure 3, part cycle control logic generated by 184) is configured to: assert the first gate terminal  (figures 1 and 4, part assert HVG terminal), and de-assert the first gate terminal (figures 1 and 4, part de-assert HVG terminal) responsive to assertion of the trigger input (figure 3, part assert R[reset] with the trigger input from 188); measure an on time (figure 3, part through 178) of the first gate terminal (figures 1 and 4, part assert HVG terminal); assert the second gate terminal for the on time (figures 1 and 4, part assert LVG terminal).
Regarding claim 15, Adragna discloses (see figures 1-7) a switching power converter (figure 1, part 100)  comprising: a first switch (figure 1, part 138) associated with a first inductance (figure 1, part first inductance from primary winding 118); a current sensor (figure 1, part 144) associated with the first inductance (figure 1, part first inductance  from primary winding 118); an output voltage node (figure 1, part 136) defined by the switching power converter (figure 1, part 100); a converter controller (figure 1, part converter controller generated by 102 and 104) comprising: a cycle control logic (figure 3, part cycle control logic generated by 184) defining a first gate output (figures 1 and 3, part Q output) coupled to a control input of the first switch (figure 1, part gate input HVG of 138; through 104), and a trigger input (figure 3, part trigger input from 188), the cycle control logic (figure 3, part cycle control logic generated by 184) configured to de-assert (figures 1, 3 and 4, part Q de-asserted when Vci crosses Vpk) the control input of the first switch (figures 1 and 4, part gate input HVG of 138) based on assertion of the trigger input (figure 3, part trigger input from 188) (column 11; lines 4-9; When the voltage of the integrating capacitance 404 reaches the peak reference voltage (Vpk), the controller 102b deasserts the switching signal 406 and retains the switching signal 406 in the deasserted state); an on-time control logic (figure 3, part on-time control logic generated by 168-182, 188, 192 and 194) coupled to the trigger input  (figure 3, part trigger input from 188), the current sensor (figure 1, part 144), and the output voltage node (figure 1, part 136), the on-time control logic (figure 3, part on-time control logic generated by 168-182, 188, 192 and 194) configured to: create a voltage error signal (figure 3, part voltage error signal output from amplifier 168) based on a signal indicative of output voltage sensed (figure 1, part Ic) from the output voltage node (figure 1, part 136) (column 5; lines 16-20; The current (IC) may be representative of either the output voltage or the output current (i.e., whichever output parameter is to be controlled)); create a ramp signal with a slope (figure 3, part ramp signal with a slope generated by contribution of Ic [representative of output voltage Vout] at capacitor CI), the slope proportional (figure 3, part ramp signal with a slope generated by contribution of Ic [representative of output voltage Vout] at capacitor CI; through current mirror 172-176) to the voltage error signal (figure 3, part voltage error signal output from amplifier 168); create a hybrid signal (figure 3, part Vci) by combining (figure 3, part Ic/d = Gfb·Ic + Gm·Visen) the ramp signal (figure 1, part ramp signal with a slope generated by contribution of Ic [representative of output voltage Vout] at capacitor CI) and a signal indicative of current sensed(figures 1 and 3, part Visen) from the current sensor (figure 1, part 144) (column 9; lines 22-11-56; the charge/discharge current of the integrating capacitance 194 is the sum of the output current of the operational transconductance amplifier 192 and the sourcing current of the third current sourcing transistor 176 or the sinking current of the second current sinking transistor 182); and assert the trigger input of the cycle control logic (figure 3, part assert R[reset] with the trigger input from 188)  when a magnitude of the hybrid signal (figures 3 and 4, part Vci)  crosses a predetermined threshold (figures 3 and 4, part Vpk)(columns 8-11).
Regarding claim 16, claim 11 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 18, claim 13 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 19, Adragna discloses everything claimed as applied above (see claim 15). Further, Adragna discloses (see figures 1-7) a primary winding of a transformer (figure 1, part 118) that defines the first inductance (figure 1, part first inductance from primary winding 118); a second switch (figure 1, part 140) associated with the primary winding (figure 1, part 118); the cycle control logic (figure 3, part cycle control logic generated by 184) defining a second gate output (figure 3, part Q output) coupled to a control input of the second switch (figure 1, part LVG terminal; through 104); wherein the cycle control logic (figure 3, part cycle control logic generated by 184) is configured to: assert the control input of the first switch (figures 1 and 4, part assert HVG terminal), and de-assert the control input of the first switch (figures 1 and 4, part de-assert HVG terminal) responsive to assertion of the trigger input (figure 3, part assert R[reset] with the trigger input from 188); measure a conduction time (figure 3, part through 178) of the first switch  (figure 1, part 138); and assert the control input of the second switch for the conduction time (figures 1 and 4, part assert LVG terminal).
Regarding claim 20, Adragna discloses everything claimed as applied above (see claim 15). Further, Adragna discloses (see figures 1-7) the primary winding (figure 1, part 118) is arranged as an inductor-inductor-capacitor (LLC) primary (figure 1, part LLC generated by Cr/Ls/Lp) (column 3; lines 41-50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Adragna (US 10,171,003), in view of FAN7688 (“Advanced Secondary Side LLC Resonant Converter Controller with Synchronous Rectifier Control”, Fairchild Semiconductor Product Description Publication No. FAN7688, November 2015, 33 pages.).
Regarding claim 2, Adragna discloses everything claimed as applied above (see claim 1). Further, Adragna discloses (see figures 1-7) the first operational state  is providing a first output current (figure 1, part first output current at 136 in first operation state when voltage-mode control dominate and the contribution of output error voltage [from 168] increase the ramp generated at C), and wherein the second operational state is a second output current (figure 1, part second output current at 136 in at second operation state when current-mode control dominate and the contribution based on signal indicative of primary current [from 192] increase). However, Adragna does not expressly disclose a second output current higher than the first output current
FAN7688 teaches (see figures 1-85) the first operational state is providing a first output current (figures 55 and 58-60, part first output current at Vo terminal at PWM mode [light load]), and wherein the second operational state is a second output current (figures 55 and 58-60, part second output current at Vo terminal at PFM mode [heavy load]), higher than the first output current (figures 55 and 58-60, part first output current at Vo terminal at PWM mode [light load]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control circuit of Adragna with the control features as taught by FAN7688, because it provides more efficient control based on the load condition (page 18; Part Hybrid Control).
Regarding claim 3, Adragna discloses everything claimed as applied above (see claim 1). Further, Adragna discloses (see figures 1-7) the first operational state  is providing a first power level (figure 1, part first power level at 136 in first operation state when voltage-mode control dominate and the contribution of output error voltage [from 168] increase the ramp generated at C), and wherein the second operational state is a second power level (figure 1, part second power level at 136 in at second operation state when current-mode control dominate and the contribution based on signal indicative of primary current [from 192] increase). However, Adragna does not expressly disclose a second power level higher than the first power level.
FAN7688 teaches (see figures 1-85) the first operational state is providing a  first power level (figures 55 and 58-60, part first power level at Vo terminal at PWM mode [light load]), and wherein the second operational state is a second power level (figures 55 and 58-60, part second power level at Vo terminal at PFM mode [heavy load]), higher than the first power level (figures 55 and 58-60, part first power level at Vo terminal at PWM mode [light load]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control circuit of Adragna with the control features as taught by FAN7688, because it provides more efficient control based on the load condition (page 18; Part Hybrid Control).
Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Adragna (US 10,171,003), in view of Wang (US 6,518,738).
Regarding claim 12, Adragna discloses everything claimed as applied above (see claim 11). Further, Adragna discloses (see figures 1-7) the start control circuit (figure 3, part start control circuit generated by 186) configured to assert the start output (figure 3, part output of 186) at the switching frequency (figures 3 and 4, part switching frequency when Q is asserted). However, Adragna does not expressly disclose switching frequency that is fixed.
Wang teaches (see figures 1-4) the start control circuit (figure 4, part 262) configured to assert the start output (figure 4, part output of 262) at the switching frequency that is fixed (figure 4, part 262) (column 4; lines 51-53; An oscillator 262 is connected to the set input. The oscillator 262 provides a set frequency to the flip-flop 260; Claim 5: an oscillator for providing an ON signal at a constant frequency).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the start control circuit of Adragna with the frequency feature as taught by Wang, because it provides more stable and efficient switching control.
Regarding claim 17, claim 12 has the same limitations, based on this is rejected for the same reasons.
Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	
	/THIENVU V TRAN/                                                  Supervisory Patent Examiner, Art Unit 2839